In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated June 7, 1966, which denied the application. Order reversed, on the law and the facts, and proceeding remanded for a hearing with respect to the issues raised in defendant’s letter-petition dated November 3, 1965. The instant coram nobis application is based on an allegation that defendant was prevented by Prison Hospital rule from filing a notice of appeal in a prior adjudicated matter. On consent of the District Attorney, a hearing was ordered to determine the issue raised by the letter-petition. The record discloses that on the appointed hearing date defendant was free on parole and did not appear in court. His application was thereupon summarily dismissed on the merits. Since the record does not even disclose that defendant was aware of or was given any notice of the hearing date, the interests of justice would be better served by the rescheduling of the hearing, at which time the issue raised in appellant’s November 3, 1965 letter-petition may be tried. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.